Citation Nr: 0825691	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-13 031	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1968 to May 1969.

Service connection for an acquired psychiatric disorder was 
initially denied in a March 1995 rating decision.  The 
veteran did not appeal that decision, and it became final.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) which denied the reopening of the 
previously-denied claim of entitlement to service connection 
for an acquired psychiatric disorder, finding that new and 
material evidence had not been submitted.  The veteran filed 
a notice of disagreement in regards to the September 2003 
rating decision.  He requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claim and confirmed the RO's findings in a February 2004 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in April 2004.

In a November 2005 decision, the Board denied the reopening 
of the claim. 
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).

In September 2007, while the matter was pending before the 
Court, the veteran died.  Due to the veteran's death, in an 
April 2008 Order the Court vacated the Board's November 2005 
decision and dismissed the veteran's appeal for lack of 
jurisdiction.




FINDINGS OF FACT

1.  A September 2003 RO rating decision denied reopening of 
the veteran's previously-denied claim of entitlement to 
service connection for an acquired psychiatric disorder

2.  The Board issued a decision in November 2005 which denied 
the reopening of the veteran's previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran appealed that decision to the Court.

3.  The veteran died in September 2007.

4.  In an April 2008 Order, the Court vacated the Board's 
November 2005 decision.


CONCLUSION OF LAW

The September 2003 RO rating decision and all subsequent 
decisions regarding the reopening of the previously-denied 
claim of entitlement to service connection for an acquired 
psychiatric disorder are vacated, and the appeal is 
dismissed.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in September 2007, while his 
case was pending before the Court.  As a matter of law, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 
20.1104 (2007).

In accordance with this precedent, the Court vacated the 
Board's November 2005 decision and dismissed the appeal.  The 
veteran's appeal to the Board has become moot by virtue of 
his death and must be dismissed for lack of jurisdiction. 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate any of its 
decisions upon which this case was premised.


ORDER

The RO is directed to vacate its September 2003 rating 
decision and any subsequent decision regarding whether new 
and material evidence has been submitted which is sufficient 
to reopen the previously-denied claim of entitlement to 
service connection for an acquired psychiatric disorder.  The 
appeal is dismissed.



		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


